

114 SRES 485 ATS: Urging the Government of the Democratic Republic of the Congo to comply with constitutional limits on presidential terms and fulfill its constitutional mandate for a democratic transition of power in 2016.
U.S. Senate
2016-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 485IN THE SENATE OF THE UNITED STATESJune 9, 2016Mr. Flake (for himself, Mr. Coons, Mr. Isakson, Mr. Durbin, Mr. Rubio, Mr. Murphy, Mrs. Shaheen, and Mr. Markey) submitted the following resolution; which was referred to the Committee on Foreign RelationsJuly 14, 2016Reported by Mr. Corker, with an amendment and an amendment to the preamble and an amendment to the titleSeptember 13, 2016Considered, amended, and agreed to with an amended preamble and an amendment to the titleRESOLUTIONUrging the Government of the Democratic Republic of the Congo to comply with
			 constitutional limits on presidential terms and fulfill its constitutional
			 mandate for a democratic transition of power in 2016.
	
 Whereas the United States and the Democratic Republic of the Congo (DRC) have a partnership grounded in economic development, investment, and mutual interests in security and stability, and marked by efforts to address the protracted humanitarian crisis facing the DRC;
 Whereas in 2006, the Government of the DRC adopted a new constitution with a provision limiting the President to two consecutive terms;
 Whereas the constitution requires that elections be held in time for the inauguration of a new president on December 19, 2016, when the current presidential term expires;
 Whereas events in the DRC over the last year and a half have called into serious question the commitment of the Government of the DRC to hold such elections on the required timeline, and President Joseph Kabila has not publicly committed to stepping down at the end of his term;
 Whereas security and intelligence officials of the DRC have arrested, harassed, and detained peaceful activists (such as Fred Bauma and Yves Makwambala), members of civil society, political leaders, and others, and international and domestic human rights groups have reported on the worsening of the human rights situation in the DRC;
 Whereas there are 12 presidential elections slated to take place on the continent of Africa by the end of 2017, and what transpires in the DRC will send an important message to leaders in the region;
 Whereas President Barack Obama spoke with President Kabila on March 31, 2015, and emphasized the importance of timely, credible, and peaceful elections that respect the Constitution of the DRC and protect the rights of all DRC citizens;
 Whereas, on March 30, 2016, the United Nations Security Council unanimously adopted Resolution 2277, which expresses deep concern with the delays in the preparation of the presidential elections in the DRC and increased restrictions of the political space in the DRC and calls for ensuring the successful and timely holding of elections, in particular presidential and legislative elections on November 2016, in accordance with the Constitution;
 Whereas many observers have expressed concern that failure to move ahead with elections in the DRC could lead to violence and instability inside the DRC, which could reverberate throughout the region;
 Whereas, on June 23, 2016, the Department of the Treasury imposed sanctions against General Céléstin Kanyama, the Congolese National Police (PNC) Provincial police commissioner for Kinshasa, the capital city of the DRC; and
 Whereas the Department of the Treasury noted that these sanctions send a clear message that the United States condemns the regime’s violence and repressive actions, especially those of Céléstin Kanyama, which threaten the future of democracy for the people of the DRC: Now, therefore, be it
	
 That the Senate— (1)expresses concern with respect to the failure of the DRC to take actions required to hold elections in November 2016 as required by the Constitution of the DRC;
 (2)recognizes that impunity and lack of effective rule of law undermine democracy, and that the arrest and detention of civil society activists and the harassment of political opponents close political space and repress peaceful dissent;
 (3)reaffirms its support for democracy and good governance in sub-Saharan Africa; (4)calls on the Government of the DRC and all other parties to respect the Constitution of the DRC and to ensure a free, open, peaceful, and democratic transition of power as constitutionally required;
 (5)urges the Government of the DRC to demonstrate leadership and commitment to elections by accelerating concrete steps towards holding elections, including voter registration and protecting partisan political speech and activities;
 (6)encourages the Government of the DRC and all other relevant parties to engage now in a focused, urgent discussion to advance the electoral process and reach consensus rapidly on the way forward by establishing a detailed electoral calendar for all elections and enabling the candidate selection and campaign process; and
 (7)urges the President of the United States, in close coordination with regional and international partners, to—
 (A)continuously verify that such necessary technical dialogue occurs and proceeds in a time and manner required to ensure the conduct of timely elections;
 (B)use appropriate means to ensure these objectives, which may include imposition of additional targeted sanctions on individuals or entities responsible for violence and human rights violations and undermining democratic processes in the DRC at any point in the process; and
 (C)continue United States policy with respect to providing support for the organizing of free, fair, and peaceful national elections.
